Citation Nr: 0740435	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-01 529	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability, including spondylolisthesis of L-5, has been 
submitted. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision, which denied 
an application to reopen a claim for service connection for 
spondylolisthesis, L-5, with associated low back pain 
(claimed as back condition), and an October 2004 RO decision, 
which denied a claim for service connection for a bilateral 
hearing loss disability.  The Board remanded these issues for 
further development in August 2006.  

The issue of entitlement to non-service-connected pension 
benefits was also remanded in August 2006, due to the fact 
that a Notice of Disagreement was submitted with regard to 
the denial of this issue and no Statement of the Case (SOC) 
was issued.  (The denial of this issue was not the subject of 
a rating decision but was handled administratively.)  A SOC 
was issued in December 2006; however, a timely substantive 
appeal was never received.    

In regards to the veteran's application to reopen a claim for 
service connection for a low back disability, including 
spondylolisthesis of L-5, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim, despite any 
determination reached by the RO.  See Barnett v. Brown, 83 F. 
3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following 
decision addresses this question.

The issue of entitlement to service connection for a low back 
disability, including spondylolisthesis of L-5, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran entered service with hearing loss in both 
ears; during the course of service, the veteran's bilateral 
hearing loss worsened; there is current evidence of a 
bilateral hearing loss disability. 

2.  By a RO decision dated in February 1980, the veteran's 
claim of service connection for low back syndrome, slipped 
disc with traumatic arthritis (now characterized as a low 
back disability, including spondylolisthesis of L-5) was 
denied on the basis that the veteran's back condition was 
congenital and was not aggravated in service beyond the 
normal degree; the veteran was informed of the adverse 
decision and of his appellate rights in a February 25, 1980 
letter; he did not timely appeal. 

3.  Evidence received since the February 1980 RO decision is 
not cumulative or redundant, and relates to an unestablished 
fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was aggravated during service.  
See 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
and 3.385 (2007).

2.  The February 1980 rating decision denying the claim of 
service connection for a low back syndrome, slipped disc with 
traumatic arthritis is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

3.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a low back 
disability, including spondylolisthesis of L-5 has been 
submitted; the claim is reopened.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA and its 
implementing regulations eliminate the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and include enhanced duties to notify 
a claimant for VA benefits.  The Board need not undertake a 
thorough analysis as to whether the VCAA has been complied 
with given the grant of service connection for bilateral 
hearing loss, which will be discussed below.

As for the low back disability claim, further development 
under the auspices of the VCAA is provided in the remand. 

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2007).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

1.  Entitlement to service connection for bilateral hearing 
loss.

The veteran contends that he has bilateral hearing loss as 
the result of his active duty service.  See Claim, July 2004.  

An April 1975 audiological examination reflects puretone 
thresholds upon entrance into service as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
5
10
30
LEFT
20
5
5
25
30

Given the aforementioned findings, the Board finds that the 
veteran did not enter service in sound condition.  He entered 
service with preexisting bilateral hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.)

During the course of service, he underwent periodic 
audiometric testing.


An April 1978 audiological examination reflects puretone 
thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
15
  10
10
10
30
LEFT
15
 10
10
40
35

In August 1978, the veteran's service medical records reflect 
complaints of hearing loss of the left ear. 

A September 1979 audiological examination reflects the 
veteran's puretone thresholds at separation from service as 
follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
10
  10
10
20
40
LEFT
10
 5
5
45
45

Audiometric findings during the course of the veteran's 
active duty service clearly show increased hearing loss.  At 
separation he had a hearing loss disability for VA purposes, 
as his auditory thresholds reached a level of 40 decibels at 
4000 Hertz for the right ear and 45 decibels at 3000 Hertz 
and 4000 Hertz for the left ear.  

The veteran was scheduled for a VA examination on January 29, 
2007.  He failed to report for this examination.  The Board 
notes that a VA Medical Center (VAMC) treatment record from 
October 2005 reflects an impression of hearing loss.  Giving 
the veteran the benefit of the doubt, the Board will concede 
that there is current evidence of a bilateral hearing loss 
disability.

Given the evidence of aggravation of a preexisting disability 
in service, and the current evidence of bilateral hearing 
loss, service connection for a bilateral hearing loss 
disability is granted.



2.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disability, including spondylolisthesis of L-5,  has been 
submitted. 

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability, including spondylolisthesis of L-5.  
After a review of the evidence of record, the Board finds 
that new and material evidence has been submitted.  

In February 1980, the RO denied the veteran's claim for 
service connection for low back syndrome, slipped disc with 
traumatic arthritis (now characterized as a low back 
disability, including spondylolisthesis of L-5).  Rating 
actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2007).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a Notice of 
Disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2007).  
The veteran was notified of the rating decision via a 
February 25, 1980, letter, including notice of his appellate 
rights.  He did not file a timely appeal.  Therefore, the 
February 1980 RO decision is final.  See 38 U.S.C.A. § 7105 
(West 2002).  In order to reopen a claim which has been 
denied by a final decision, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the February 1980 denial was the finding that 
the veteran's spondylolisthesis is a congenital condition 
which was not aggravated in service beyond the normal degree. 

The new evidence the veteran has submitted since this denial 
consists primarily of VAMC treatment records from June 1989 
to September 2006, and statements submitted by the veteran.

The VAMC treatment records submitted document the treatment 
of the veteran's low back disability, including 
spondylolisthesis of L-5.  Specifically, in November 2003, 
the examiner noted that the veteran has a marked bony 
deformity and derangement of the posterior elements at L5 
level, suggesting the possibility of an old injury and post-
traumatic arthritis.  See VAMC treatment record, November 
2003.

Given that the newly received evidence directly addresses the 
issue of whether the veteran's low back disability, including 
spondylolisthesis of L-5, could be related to an injury as 
opposed to a congenital condition, the Board concludes that 
the newly submitted evidence is new and material.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). The claim is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development under the VCAA is 
necessary.  This is detailed in the REMAND below.




ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted.

The petition to reopen a claim of entitlement to service 
connection for a low back disability, including 
spondylolisthesis of L-5, is granted.  To this extent, and to 
this extent only, the appeal is granted.


REMAND

The veteran alleges that he currently has a low back 
disability, including spondylolisthesis of L-5, as the result 
of his active duty service.  See Notice of Disagreement, July 
2004.  After a thorough review of the veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.  
Specifically, this issue must be remanded in order to 
schedule the veteran for a VA examination. 

The veteran's service medical records reflect that, in 1978, 
he was treated for back pain and diagnosed with 
spondylolisthesis of L-5 on S-1.  See service medical 
records, September 1978.  At this time, this disability was 
noted to be a congenital condition that existed prior to 
enlistment.  Id. 

As mentioned above, the veteran has recently submitted 
evidence reflecting the possibility that his back disability 
could be associated with an old injury and post-traumatic 
arthritis.  See VAMC treatment record, November 2003.  As 
this statement is speculative and does not appear to be based 
on a review of the claims folder, the Board finds that the 
medical evidence of record is inadequate for the purpose of 
adjudicating the veteran's claim of service connection and 
that a VA examination must be conducted to determine whether 
the veteran's current back disability or disabilities were 
incurred in or aggravated by active duty service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  
Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
compensation examination.  The claims 
file should be provided to the 
physician for review, and the examiner 
should note that it has been reviewed.

After reviewing the file, the physician 
must provide opinions on the following 
questions:  1) Whether the veteran has 
a current back disability of any kind, 
to include spondylolisthesis of L-5?  
2)  Did the veteran have a back 
disability upon entrance into service; 
If so, did such increase in severity 
during service beyond the natural 
progress of the disease? 3)  Are any 
noted back disabilities congenital?  If 
so, did he sustain an identifiable 
superimposed injury during service, and 
if so, did such cause additional back 
disability? 4)  If the disability did 
not preexist service, is it at least as 
likely as not (meaning likelihood of at 
least 50%) that the current disability 
is related to a disease or injury shown 
during service?

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the June 2007 
Supplemental Statement of the Case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


